Citation Nr: 1401663	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  05-25 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a respiratory disorder, claimed as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran served on active duty in the military from April 1954 to February 1956.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The claim has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002). 

The Veteran testified in support of this claim during a videoconference hearing before the undersigned Veterans Law Judge of the Board in December 2009. 

In July 2011, the Board issued a decision affirming the RO's denial of this claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In an April 2013 Memorandum Decision, the Court vacated, so set aside, the Board's July 2011 decision and remanded the claim to the Board for further proceedings consistent with directives in the Memorandum Decision.

The Board therefore, in turn, is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Board sincerely regrets the further delay that inevitably will result from the remand of this claim, but it is necessary to ensure there is a complete record upon which to base a decision so the Veteran is afforded every possible consideration.


During his military service from April 1954 to February 1956, the Veteran worked as a vehicle repairman, the duties of which, including working on brake pads without protective gear, allegedly exposed him to asbestos.  In 2003, he began complaining of shortness of breath, chest tightness and wheezing on exertion and reported a post-service occupational history of having worked around dust.  He claims that he currently has a respiratory disorder manifested by these same symptoms, which he believes developed secondary to his exposure to asbestos in service and not, instead, because of anything that has occurred during the many years since his service.

The record is unclear in this regard with no physician commenting on this assertion, some discussing such symptoms in the context of cardiovascular problems, but none attributing them to a diagnosed respiratory disorder.  Given that working with friction products such as clutch facings and brake linings is said to commonly involve exposure to asbestos, and since the record confirms the Veteran has persistent and recurrent symptoms of a disability, inquiry must be made as to whether any of his current respiratory disability is the result of asbestos exposure during his service, as opposed to any he may have had during the many years since his discharge from service.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Provide the Veteran a VA examination for the purpose of determining the etiology of his respiratory symptoms - including especially his shortness of breath, wheezing and chest tightness.  The designated VA compensation examiner is asked to do the following:

a.  Review the claims file and indicate in writing in the report that the review included all pertinent information; 

b.  Record in detail the Veteran's reported history of in-service and/or post-service exposure to asbestos, dust, toxic chemicals and any other contaminant.  Also record his history of shortness of breath, wheezing and chest tightness, including when the symptoms first manifested;  

c.  Assuming in-service exposure to asbestos as a vehicle repairman, offer an opinion as to whether the Veteran has a respiratory disorder, including one manifested by shortness of breath, wheezing and/or chest tightness, which is at least as likely as not related to his active duty service, including the asbestos exposure;  

d.  In so doing, discuss the significance of medical records discussing these symptoms in the context, instead, of cardiovascular problems rather than respiratory impairment;

e.  Provide detailed rationale with references to the record for all opinions expressed; and 

f.  If an opinion cannot be expressed without resorting to mere speculation, indicate in writing in the record why such is the case, such as whether there is additional evidence that should be obtained to aid in providing such an opinion, there are multiple possible etiologies with none more prevalent than another, the limits of medical knowledge have been exhausted, or whatever may be the case.

2.  Review the examination report to ensure it includes all requested information and, if not, return it to the examiner for correction.  38 C.F.R. § 4.2.

3.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


